 1

                                                CLERK, U.S. DtSTRICT COURT
 -,
 J
                                                      AUG - 7 2019
                                                                      CALIFORNIA
                                               CENTRAL ~.-~ ~ ' ~j OF
 5                                             ~Y                        DEPU7Y


 6

 7

 g
              IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                Case No. CR 19-353-MWF
      UNITED STATES OF AMERICA,
13                                ORDER OF DETENTION
                   Plaintiff,
14
              v.
15
      DREW JOSEPH HENRY,
16
                   Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                            I.

 2         On August 7, 2019, Defendant made his initial appearance on the First

 3   Superseding Indictment filed in this matter. Deputy Federal Public Defender

 4   Nadine Hettle was appointed to represent Defendant. Defendant submitted on the

 5   recommendation of detention by Pretrial Services.

6          ~      On motion of the Government[18 U.S.C. § 31420(1)] in a case

 7   allegedly involving a narcotics or controlled substance offense with maximum

 8   sentence often or more years.

9          ~      On motion by the Government or on the Court's own motion

10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.

12         The Court concludes that the Government is entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure

14   the defendant's appearance as required and the safety or any person or the

15   community [18 U.S.C. § 3142(e)(2)].

16                                            II.

17         The Court finds that no condition or combination of conditions will

18   reasonably assure: ~ the appearance of the defendant as required.

19                      ~ the safety of any person or the community.

20         the Court finds that the defendant has not rebutted the § 3142(e)(2)

21   presumption by sufficient evidence to the contrary.

22                                          III.

23         The Court has considered:(a)the nature and circumstances of the offenses)

24   charged, including whether the offense is a crime of violence, a Federal crime of

25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

26   or destructive device;(b)the weight of evidence against the defendant;(c)the

27   history and characteristics of the defendant; and (d)the nature and seriousness of

28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 1     considered all the evidence adduced at the hearing and the arguments, the

2      arguments of counsel, and the report and recommendation of the U.S. Pretrial

 3     Services Agency.

4                                             IV.

 5           The Court bases its conclusions on the following:

6            As to risk ofnon-appearance:

 7 ~                X
                    D     history of substance abuse

 8                  X
                    D     no viable bail resources

9                   ~     Unrebutted Presumption.

10           As to danger to the community:

11                  ~     Allegations in the complaint include distribution of fentanyl

12              resulting in death.

13                  ~     Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

14                                               V.

15           IT IS THEREFORE ORDERED that the defendant be detained until trial.

16     The defendant will be committed to the custody of the Attorney General for

17     confinement in a corrections facility separate, to the extent practicable, from

18     persons awaiting or serving sentences or being held in custody pending appeal.

19     The defendant will be afforded reasonable opportunity for private consultation

20     with counsel. On order of a Court of the United States or on request of any

21     attorney for the Government, the person in charge of the corrections facility in

22     which defendant is confined will deliver the defendant to a United States Marshal

23     for the purpose of an appearance in connection with a court proceeding.

24 [18 U.S.C. § 3142(1)]
25
       Dated: August 7, 2019
26                                                         /s/
27                                                     ALKASAGAR
                                              UNITED STATES MAGISTRATE JUDGE
28

                                                 2
